DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-20 of U.S. Patent Application No. 15882968 (hereinafter ‘968). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘968 application anticipates the claims of the instant application. A table is reproduced below for Applicant’s convenience that highlights the similar limitations of the two applications.
Instant Application
15882968
1. A method, comprising: pulling and saving a first snapshot of a first state of a target machine running on a cloud service; creating 



	Claim 1 of the ‘968 application includes every limitation recited in claim 1 of the instant application. The “on premise” is a broad term whose metes and bounds cannot be ascertained and is interpreted as any VM platform with which a connection can be established.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claims 8 and 15, they repeat the same “sufficient” element and are therefore rejected under the same rationale.
	With respect to the remaining dependent claims, they are rejected under 35 U.S.C. 112(b) by virtue of inheriting the limitations of their parent/base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 12-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nithrakashyap et al. (US 2016/0124764).
With respect to claim 1, Nithrakashyap discloses: A method, comprising: pulling and saving a first snapshot of a first state of a target machine running on a cloud service (Fig. 3A, 302-308); 
creating a first virtual machine (VM) package associated with the first snapshot, the first VM package sufficient to instantiate a VM emulating the target machine with the first state on an on-premise destination VM platform (Fig. 3A, 311, [0038], [0002], virtualization corresponds to emulation); 

creating a second VM package associated with the second snapshot, the second VM package sufficient to instantiate the VM emulating the target machine with the second state on the destination VM platform, wherein the second VM package is created by updating the first VM package according to differences between the first snapshot and the second snapshot (Fig. 3c, 354-360, [0038], [0002]).

With respect to claim 5, Nithrakashyap discloses: wherein the target machine is a physical machine ([0038], [0002]).  

With respect to claim 6, Nithrakashyap discloses: wherein the target machine is a virtual machine (id.).  

With respect to claim 7, Nithrakashyap discloses: wherein pulling and saving the snapshots is performed as part of a backup service for a compute infrastructure ([0023]).

With respect to claims 8, 12-14, they recite similar limitations as claims 1, 5-7, and are therefore rejected under the same citations and rationale.
	
With respect to claims 15, 19, and 20, they recite similar limitations as claims 1, 5 and 6, and are therefore rejected under the same citations and rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nithrakashyap et al. (US 2016/0124764) in view of Kotrakona (“Running a website on Amazon EC2”, 11/11/2010, academia.edu).
With respect to claim 2, Nithrakashyap does not specifically disclose: wherein the snap shot is an Amazon Machine Image (AMI) and the cloud service is Amazon Web Services (AWS).
However, Kotrakona discloses: wherein the snap shot is an Amazon Machine Image (AMI) and the cloud service is Amazon Web Services (AWS) (pg. 10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kotrakona to create virtual machines and run them on Amazon’s data centers which provides a variety of classes of hardware and tremendous bandwidth (pg. 1, Kotrakona).

With respect to claims 9 and 16, they recite similar limitations as claim 2, and are therefore rejected under the same citations and rationale.

s 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nithrakashyap et al. (US 2016/0124764) in view of Kargatzis et al. (“Virtual Machine Migration in heterogenouse Clouds: From OpenStack to VMWare, IEEE, 38th Sarnoff Symposium, 2017).
With respect to claim 3, Nithrakashyap does not specifically disclose: wherein the VM package is a Virtual Machine Disk (VMDK) and the on-premise destination VM platform is a VMware platform.
However, Kargatzis discloses: wherein the VM package is a Virtual Machine Disk (VMDK) and the on-premise destination VM platform is a VMware platform (pg. 2, left column, 3rd full paragraph).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kargatzis to adopt a cloud solution in heterogenous cloud platforms therefore not being locked into a vendor specific hardware/software platform.
With respect to claims 10 and 17, they recite similar limitations as claim 3, and are therefore rejected under the same citations and rationale.

Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WISSAM RASHID/Primary Examiner, Art Unit 2195